DETAILED ACTION
This action is in response to preliminary amendments received on 11/16/2020. It is acknowledged that all of the originally filed claims 1-23 have been canceled and new claims 24-39 added. A complete action on the merits of claims 24-39 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26-27, 29, 31-32, 34-35 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US Pub. No. 2012/0116379).
Regarding Claim 24, Yates teaches a surgical instrument 100 comprising: 
a housing (“a handpiece or handheld housing/body of electrosurgical device (100)” [0052]) comprising a motor 102 ([0049], Fig. 7); 
an elongate shaft (although not shown in Fig. 7, the instrument 100 includes a shaft similar to shaft 40 in Fig. 1); 
an end effector 150 extending from said elongate shaft, wherein said end effector comprises: 
a first jaw 154; 
a second jaw 152 movable relative to said first jaw between an open position and a closed position in response to an actuation from said motor, wherein said first jaw and said second jaw are configured to capture tissue positioned therebetween ([0048]); and 
a tissue impedance monitoring array positioned on one of said first jaw and said second jaw, wherein said tissue impedance monitoring array is configured to measure tissue impedance of the tissue captured between said first jaw and said second jaw ([0053]); 
a battery ([0088]); 
a radio frequency (RF) energy generator powered by said battery and configured to transmit RF energy to the tissue captured between said first jaw and said second jaw ([0053]-[0060] and [0088]); and 
a controller configured to control said motor based on said measured tissue impedance of the captured tissue ([0054] and Fig. 7).
Regarding Claim 26, Yates teaches wherein said tissue impedance monitoring array is further configured to determine the position of the captured tissue (“in some versions data from encoder (130) (taken at the time when data from sensor (190) indicates that both jaws (152, 154) have contacted tissue) is interpreted by control module (140) to represent the thickness of tissue (175) between jaws (152, 154). Examples of how such tissue thickness data may be used will be described in greater detail below. It should also be understood that control module (140) may alert the user of the device or prevent continued clamping of jaws (152, 154) when data from encoder (130) and/or other sources indicates that tissue (175) is too thick for electrosurgical device (100) to handle” in [0051] thus the data from the sensor indicates the position of the tissue with respect to the jaws to determine if it is safe to treat the tissue; Moreover, based on the sensed temperature and impedance the control module determines if tissue is present between the jaws or not and that is an indication of the position of the captured tissue, see [0051]-[0060]).
Regarding Claim 27, Yates teaches wherein said controller is configured to control said motor based on the measured tissue impedance of the captured tissue to maintain a constant clamping force on the captured tissue ([0053]-[0060] generally teaches controller is configured to control said motor based on the measured tissue impedance of the captured tissue as well as [0041] teaches “flanges (76, 78) may help maintain a significantly compressive force between jaws (52, 54)”, Fig. 7 show similar flanges 176, 178; therefore as the motor controls closure of the jaws based on the impedance, a specific clamping force on the captured tissue is maintained).
Regarding Claim 29, Yates teaches a Surgical instrument 100 comprising:
a housing (“a handpiece or handheld housing/body of electrosurgical device (100)” [0052]) comprising a motor 102 ([0049], Fig. 7);
an elongate shaft (although not shown in Fig. 7, the instrument 100 includes a shaft similar to shaft 40 in Fig. 1);
an end effector 150 extending from said elongate shaft, wherein said end effector comprises:
a first jaw 154;
a second jaw 152 movable relative to said first jaw between an open position and a closed position in response to an actuation from said motor, wherein said first jaw and said second jaw are configured to capture tissue positioned therebetween ([0048]); and
a tissue impedance monitoring array positioned on one of said first jaw and said second jaw, wherein said tissue impedance monitoring array is configured to measure tissue impedance of the tissue captured between said first jaw and said second jaw ([0053]);
a power source configured to supply power to said motor 102 ([0054]);
a radio frequency (RF) energy generator powered by said power source and configured to transmit RF energy to the tissue captured between said first jaw and said second jaw ([0054] and [0059]-[0060]); and
a control circuit configured to control said motor based on said measured tissue impedance of the captured tissue ([0054] and Fig. 7).
Regarding Claim 31, Yates teaches wherein said tissue impedance monitoring array is further configured to determine the position of the captured tissue (“in some versions data from encoder (130) (taken at the time when data from sensor (190) indicates that both jaws (152, 154) have contacted tissue) is interpreted by control module (140) to represent the thickness of tissue (175) between jaws (152, 154). Examples of how such tissue thickness data may be used will be described in greater detail below. It should also be understood that control module (140) may alert the user of the device or prevent continued clamping of jaws (152, 154) when data from encoder (130) and/or other sources indicates that tissue (175) is too thick for electrosurgical device (100) to handle” in [0051] thus the data from the sensor indicates the position of the tissue with respect to the jaws to determine if it is safe to treat the tissue; Moreover, based on the sensed temperature and impedance the control module determines if tissue is present between the jaws or not and that is an indication of the position of the captured tissue, see [0051]-[0060]).
Regarding Claim 32, Yates teaches wherein said control circuit is configured to control said motor based on said measured tissue impedance of the captured tissue to maintain a constant clamping force on the captured tissue ([0053]-[0060] generally teaches controller is configured to control said motor based on the measured tissue impedance of the captured tissue as well as [0041] teaches “flanges (76, 78) may help maintain a significantly compressive force between jaws (52, 54)”, Fig. 7 show similar flanges 176, 178; therefore as the motor controls closure of the jaws based on the impedance, a specific clamping force on the captured tissue is maintained).
Regarding Claim 34, Yates teaches a surgical instrument 100 comprising: 
a housing (“a handpiece or handheld housing/body of electrosurgical device (100)” [0052]) comprising a motor 102 ([0049], Fig. 7); 
an elongate shaft (although not shown in Fig. 7, the instrument 100 includes a shaft similar to shaft 40 in Fig. 1); 
an end effector 150 extending from said elongate shaft, wherein said end effector comprises: 
a first jaw 154; 
a second jaw 152 movable relative to said first jaw between an open position and a closed position in response to an actuation from said motor, wherein said first jaw and said second jaw are configured to capture tissue positioned therebetween ([0048]); and 
a plurality of radiofrequency (RF) sensors positioned on one of said first jaw and said second jaw, wherein said plurality of RF sensors are configured to measure a parameter of the tissue captured between said first jaw and said second jaw ([0053]-[0054] and [0059]-[0060]); 
a battery ([0088]); 
a radio frequency (RF) energy generator powered by said battery and configured to transmit RF energy to the tissue captured between said first jaw and said second jaw ([0053]-[0060] and [0088]); and 
a controller configured to control said motor based on said measured parameter of the captured tissue ([0054] and Fig. 7).
Regarding Claim 35, Yates teaches wherein said parameter comprises tissue impedance, and wherein said tissue impedance is indicative of the thickness of the tissue captured between said first Jaw and said second jaw ([0051] and [0059]).
Regarding Claim 37, Yates teaches wherein said plurality of RF sensors are further configured to determine the location of the captured tissue (“in some versions data from encoder (130) (taken at the time when data from sensor (190) indicates that both jaws (152, 154) have contacted tissue) is interpreted by control module (140) to represent the thickness of tissue (175) between jaws (152, 154). Examples of how such tissue thickness data may be used will be described in greater detail below. It should also be understood that control module (140) may alert the user of the device or prevent continued clamping of jaws (152, 154) when data from encoder (130) and/or other sources indicates that tissue (175) is too thick for electrosurgical device (100) to handle” in [0051] thus the data from the sensor indicates the position of the tissue with respect to the jaws to determine if it is safe to treat the tissue; Moreover, based on the sensed temperature and impedance the control module determines if tissue is present between the jaws or not and that is an indication of the position of the captured tissue, see [0051]-[0060]).
Regarding Claim 38, Yates teaches wherein said controller is configured to control said motor based on the measured tissue impedance of the captured tissue to maintain a constant clamping force on the captured tissue ([0053]-[0060] generally teaches controller is configured to control said motor based on the measured tissue impedance of the captured tissue as well as [0041] teaches “flanges (76, 78) may help maintain a significantly compressive force between jaws (52, 54)”, Fig. 7 show similar flanges 176, 178; therefore as the motor controls closure of the jaws based on the impedance, a specific clamping force on the captured tissue is maintained).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yates as applied above, in light of Woodruff (US Pub. No. 2012/0022530).
Regarding Claims 25, 30 and 36, Yates teaches the invention as applied above and although teaches delivering RF energy to the jaws, Yates is silent in disclosing a range of the frequency applied. In the same field of invention, Woodruff teaches in general “RF energy is a form of electrical energy that may be in the frequency range of 300 kilohertz (kHz) to 1 megahertz (MHz)” used in electrosurgical procedures ([0003]). Therefore, although Yates is not specific in stating the frequency range, in light of the teachings of Woodruff, in general the RF energy transmitted to the captured tissue comprises a range between 200 kilohertz to 1 megahertz.

Claims 28, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yates as applied above, in view of Worrell (US Pub. No. 2014/0364852).
Regarding Claims 28, 33 and 39, Yates teaches wherein the invention as applied above, but not said end effector further comprises a surgical staple cartridge including a plurality of staples removably stored therein. In the same field of invention, Worrell teaches a similar battery powered electrosurgical instrument and further teaches “By way of example only, the various teachings herein may be readily applied to other types of electrosurgical instruments, tissue graspers, tissue retrieval pouch deploying instruments, surgical staplers, surgical clip appliers” in [0061]-[0062]. Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to apply the technics of the invention of Yates to other similar electrosurgical devices such as a surgical staple cartridge including a plurality of staples removably stored therein in order to use tissue impedance to control a motor that activates the end effector for better results in the treatment procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794